The appellant was prosecuted and convicted as being the owner, lessee or tenant of certain premises, situated in Dallas, which were knowingly permitted to be used as a place in which prostitutes resorted and resided for the purpose of plying their vocation.
The evidence discloses that the house was a disorderly house. Prostitutes resorted there, and displayed themselves in almost a nude condition, and appellant is shown to have been present on a number of occasions dancing with the prostitutes. The evidence for the State would support the verdict of the jury. The only defense offered by appellant was proof that one W.E. Easterwood owned the building, and through his agents had leased it to F.O. Dalton and John Senchal; that in fact appellant was neither the owner, lessee nor tenant of the building. As it is not attempted to be shown that any connection existed between appellant and the owner or lessees of the building named in the contract, the special charge requested by appellant on this issue should have been given. It reads:
"You are instructed, at the request of the defendant in this case, *Page 57 
that defendant is charged, as the owner, lessee and tenant, with keeping and being concerned in keeping a disorderly house, at 1707 1-2 Elm street in the city of Dallas, Texas, on certain dates in the months of May and June, A.D. 1912.
"Now you are instructed that before you can convict the defendant in this case, you must find from the evidence beyond a reasonable doubt that the defendant was either an owner of the house described in the indictment, or a lessee of said house, or a tenant of said house, and if you do not so find from the evidence beyond a reasonable doubt you will acquit the defendant."
It was not necessary to give the special charge on circumstantial evidence, as Mr. Kingston testified to an admission by appellant. There are a number of other complaints in the motion for new trial that we do not deem it necessary to discuss, as they do not present reversible error, but on account of the error above pointed out the judgment is reversed and the cause is remanded.
Reversed and remanded.